On August 8,2007, the defendant was sentenced as follows: Count I: Thirty (30) years in the Montana State Prison for the offense of Vehicular Homicide While Under the Influence, a felony; Counts II. Ill and IV: A commitment to the Missoula County Detention Center for a term of six (6) months on each *17Count for the offenses of Endangering the Welfare of a Child, a misdemeanor; CountV: A commitment to the Missoula County Detention Center for a term of six (6) months for the offense of Driving a Motor Vehicle While Privilege to Do So is Suspended or Revoked, a misdemeanor; and Count VI: A commitment to the Missoula County Detention Center for a term of ten (10) days for the offense of Operating Without Liability Insurance In Effect - 1st Offense, a misdemeanor. Counts I - VI shall run concurrently with each other.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kara Docherty and Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Counsel for the defendant requested an opportunity to produce transcripts and to therefore keep the record open in this matter pending the production of such transcripts for review by the sentence review division.
Therefore, it is the unanimous decision of the Sentence Review Division that the request shall be granted and that counsel for defendant shall provide transcripts to the Division within three weeks of the date of this order. The Sentence Review Division will reserve a ruling on defendant’s application pending receipt of those transcripts and will decide the matter thereafter.
Done in open Court this 4th day of February, 2010.
DATED this 15th day of February, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.